Exhibit 10.26

 

Moore Corporation Limited

c/o Moore Executive Offices

One Canterbury Green 6th Floor

Stamford, CT 06901

 

February 14, 2003

 

Theodore J. Theophilos

[ADDRESS]

 

Dear Ted:

 

On behalf of Moore Corporation Limited (the “Company”), we are all extremely
pleased that you have agreed to serve as Executive Vice President - Business and
Legal Affairs of the Company, effective as soon as practicable, but not later
than March 17, 2003, in accordance with the provisions of this letter agreement
(this “Agreement”), which, along with any employment and other policies
applicable to employees of the Company and its subsidiaries from time to time
during the term of your employment, governs the terms of your employment.

 

We and you hereby acknowledge that your employment with the Company constitutes
“at-will” employment and that either party may terminate this Agreement at any
time, upon written notice of termination within a reasonable period of time
before the effective date of the termination. With respect to the terms of your
employment with the Company, you will have the customary duties,
responsibilities and authorities of a executive vice president for business and
legal affairs at a corporation of a similar size and nature, including being
primarily responsible for the global legal matters pertaining to the Company,
the board of directors of the Company (the “Board”), all committees of the Board
and all subsidiaries and affiliates of the Company. You will report to the chief
executive officer of the Company.

 

I. Compensation

 

With respect to compensation for your services as Executive Vice President -
Business and Legal Affairs of the Company, you will receive the following
compensation and benefits, from which the Company may withhold any amounts
required by applicable law:

 

(i) The Company will pay you a base salary (“Base Salary”) at the rate of U.S.
$400,000 per year. This Base Salary will be paid in accordance with the normal
payroll practices of the Company.

 



--------------------------------------------------------------------------------

(ii) The Company will pay you an annual bonus (the “Annual Bonus”) of 100% of
your Base Salary in respect of each fiscal year of the Company in accordance
with the Company’s annual incentive compensation plan if the Company achieves
the performance objectives set forth by the Board (the “Board”) (or any
designated committee thereof) from time to time. The Annual Bonus shall be
approved by the Board and shall be paid on an all-or-nothing basis.

 

(iii) You will be eligible to participate in any additional bonus plans or
programs established from time to time by the Board (or any designated committee
thereof) if the Board (or any designated committee thereof) so determines, which
may be based upon the Company’s achievement of designated performance objectives
or other factors set forth by the Board (or any designated committee thereof)
from time to time.

 

(iv) In addition, you will be immediately eligible to participate in any
nonqualified pension plans (with no waiting period) and qualified plans, if any
(subject to applicable waiting periods), in which the senior executive officers
of the Company customarily participate, and, in any event, you will be eligible
(a) to participate in the Company’s Supplemental Executive Retirement Plan and
Supplemental Executive Health Plan, (b) for medical, hospital, dental, vision,
life and accidental death and dismemberment insurance in customary amounts, and
(c) to receive customary financial planning services.

 

(v) You will be eligible for four (4) weeks vacation annually.

 

(vi) You will be eligible for a car allowance of $1,400 monthly.

 

II. Severance; Change in Control

 

If (i) the Company terminates your employment as Executive Vice President-
Business and Legal Affairs without Cause, as defined in Annex A, or (ii) you
terminate your employment for Good Reason, as defined in Annex A, the Company
will pay you an amount equal to one and one-half (1 -1/2) times your Annualized
Total Compensation (as defined below), subject to the execution by you of a
customary release, which amount shall be payable in equal installments over the
eighteen (18) month period following the date your employment with the Company
is terminated (the “Termination Date”). The Company will also provide to you a
continuation of all benefits, including automobile and other related benefits,
if any, which you were eligible to receive immediately prior to such
termination, for a period of eighteen (18) months following the Termination
Date.

 

“Annualized Total Compensation” means Base Salary plus Annual Bonus (as if all
necessary targets and objectives were met) for one year at the rate in effect
immediately before the Termination Date. For purposes of calculating Annualized
Total Compensation in connection with this Section II, Annual Bonus shall be
computed at a rate no less than the Annual Bonus rate set forth in Section I(ii)
hereof.

 

-2-



--------------------------------------------------------------------------------

If the Company terminates your employment without Cause, or if you terminate
your employment for Good Reason, following a Change in Control, as defined in
Annex A, such amount will be increased to three times rather than one and
one-half times Annualized Total Compensation and, if applicable, you will be
entitled to receive Gross-Up Payments as described in Annex B. Any termination
by the Company without Cause or termination by you for Good Reason, which takes
place within six (6) months prior to a Change in Control, shall be,
presumptively, a termination following a Change in Control. Upon any termination
by the Company without Cause or termination by you for Good Reason, all
outstanding stock options, grants, restricted stock awards or other equity
grants issued to you will vest 100% immediately either as of the Termination
Date (in the case of a termination by the Company without Cause or a termination
by you for Good Reason) or prior to the Change in Control becoming effective
(solely in the event that upon or in connection with such Change in Control your
employment with the Company is terminated without Cause or you terminate your
employment for Good Reason), as applicable. The payments under this paragraph
are in lieu of any notice requirements of any Canadian federal or provincial
law.

 

In the event of any termination of your employment, you agree to resign as an
officer and director of the Company and its subsidiaries and affiliates. Your
rights of indemnification under the Company’s and its subsidiaries’ and
affiliates’ organizational documents, any plan or agreement at law or otherwise
and your rights thereunder to director’s and officer’s liability insurance
coverage for, in both cases, actions as an officer and director of the Company
and its affiliates shall survive any termination of your employment.

 

In addition, effective immediately, you will be granted a restricted stock award
of 75,000 common shares, no par value, of the Company (“Common Shares”) to be
issued under the Company’s stock option plan or long term incentive plan or in
accordance with Canadian law or regulation (the “Initial Grant”). All restricted
Common Shares in the Initial Grant shall vest 25% per year over four (4) years
beginning on the first anniversary of the date the restricted stock award is
granted and then on each succeeding anniversary of the date the restricted stock
award is granted provided you are then employed. Each year, you will also be
considered by the Board or the applicable committee thereof to receive
additional incentive compensation under the Company’s incentive plans as may be
in effect from time to time after the date of this Agreement.

 

III. General

 

You agree (i) that at all times both during and after your employment, you will
respect the confidentiality of Company’s and its subsidiaries’ and affiliates’
confidential information and will not disparage the Company and its subsidiaries
and affiliates or their officers, directors or employees, and (ii) during your
employment and for eighteen (18) months thereafter, you will not (a) accept a
position with, or provide material services to, an entity that competes with a
portion of the Company’s business representing more than $25 million of the
Company’s revenues on the date of your departure, (b) solicit or hire,

 

-3-



--------------------------------------------------------------------------------

or assist others in the solicitation or hiring of, the Company’s employees or
(c) interfere with the Company’s business relationships with any material
customers or suppliers.

 

All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of the Chief Executive
Officer at the principal executive offices of the Company from time to time and
(ii) if to you, at your address first written above (or to any other addresses
as either party may designate in a notice duly delivered as described in this
paragraph). Any notice or communication shall be delivered by facsimile (with
proof of transmission), by hand or by courier (with proof of delivery). Notices
and communications may also be sent by certified or registered mail, return
receipt requested, postage prepaid, addressed as above. Notice shall be
effective upon the actual receipt of notice by the recipient thereof.

 

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding and may be entered in
any court of competent jurisdiction. The arbitrator may award the party he
determines has prevailed in the arbitration any legal fees and other fees and
expenses that may be incurred in respect of enforcing its respective rights
under this Agreement. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York.

 

This Agreement sets forth the entire agreement between us with respect to the
matters set forth herein, and fully supersedes any prior agreements or
understandings between us. This Agreement may be executed in counterparts. This
Agreement may not be modified or terminated orally.

 

-4-



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Executive Officer of the Company, One
Canterbury Green, Stamford, Connecticut 06901.

 

MOORE CORPORATION LIMITED

By:

 

/s/ Mark A. Angelson

   

Name:

 

Mark A. Angelson

   

Title:

 

CEO

 

Accepted and Agreed as of this 14th day of February, 2003

 

/s/ Theodore J. Theophilos

Theodore J. Theophilos

 

-5-



--------------------------------------------------------------------------------

Annex A

 

Definitions

 

a. “Cause” means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Chief Executive Officer or the Board that specifically
identifies the manner in which the Chief Executive Officer or the Board believes
that Executive has not substantially performed Executive’s duties, (ii) the
willful engaging by Executive in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company or its subsidiaries and affiliates, (iii)
conviction of or the pleading of nolo contendere with regard to, a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) refusal or failure
to attempt in good faith to follow the written direction of the Chief Executive
Officer or the Board (provided that such written direction is consistent with
Executive’s duty and station) promptly upon receipt of such written direction. A
termination for Cause after a Change in Control shall be based only on events
occurring after such Change in Control; provided, however, the foregoing
limitation shall not apply to an event constituting Cause which was not
discovered by the Company prior to a Change in Control. For purpose of this
paragraph (a), no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in the best
interests of the Company or its subsidiaries and affiliates. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of the Company’s principal outside counsel shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.

 

b. “Change in Control” means the occurrence of any one of the following events:

 

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

-6-



--------------------------------------------------------------------------------

Annex A

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

 

(iii) the consummation of an arrangement, amalgamation, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in (A)
through (D) of paragraph (ii) and (C) at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

-7-



--------------------------------------------------------------------------------

Annex A

 

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

 

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

c. “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

 

(i) a change in the Executive’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the Executive’s duties, responsibilities or status with the
Company (other than a temporary change that results from or relates to the
incapacitation of the Executive due to physical or mental illness);

 

(ii) a reduction by the Company in Executive’s rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time;

 

(iii) any requirement of the Company that Executive’s office be more than
seventy-five (75) miles from Bannockburn, Illinois; or

 

(iv) any material breach of the Agreement by the Company.

 

In addition, upon a change in the Company’s chief executive officer, the
Executive and the Company’s new chief executive officer shall endeavor
reasonably and in good faith to agree mutually upon the Executive’s continued
role with the Company. If the Executive and the Company’s new chief executive
officer cannot mutually agree upon the Executive’s continued role with the
Company and the Company’s chief executive officer on the date of this Agreement
no longer has a continuing role with the Company as a senior executive officer
or the Company’s non-executive chairman, such occurrence shall constitute “Good
Reason”.

 

-8-



--------------------------------------------------------------------------------

Annex A

 

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten (10)
days after receipt of notice thereof given by Executive. Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety (90)
days following Executive’s knowledge of an event constituting Good Reason or
such event shall not constitute Good Reason under this Agreement.

 

-9-



--------------------------------------------------------------------------------

Annex B

 

Gross-Up Payments

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section I(a)(ii), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

 

(b) Subject to the provisions of paragraph (a) of this Annex B, all
determinations required to be made under this Annex B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and

 

-10-



--------------------------------------------------------------------------------

Annex B

 

Executive within fifteen (15) business days of the receipt of notice from the
Company or the Executive that there has been a Payment, or such earlier time as
is requested by the Company (collectively, the “Determination”). In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Gross-up Payment under this Annex B with respect to any
Payments shall be made no later than thirty (30) days following such Payment. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive, except as provided below. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax and the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense) to permit a
representative of the Company to accompany the Executive to any conference with
any taxing authority and to promptly deliver to the Company copies of any
written communications and summaries of any verbal communications with any
taxing authority regarding the Excise Tax.

 

-11-



--------------------------------------------------------------------------------

 

[Execution Copy]

 

Moore Corporation Limited

c/o Moore Executive Offices

One Canterbury Green 6th Floor

Stamford, CT 06901

 

February 14, 2003

 

Theodore J. Theophilos

[ADDRESS]

 

Dear Ted:

 

This letter is to confirm our agreement with respect to your relocation from
Hillsborough, California to the Chicago, Illinois area and other items in
connection with your employment.

 

  1. The Company shall make arrangements, at no cost to you, for a reputable
third-party to purchase, on May 30, 2003, from you your home at 510 Eucalyptus
Avenue, Hillsborough, California for the lesser of (i) $4.5 million, or (ii)
110% of a recent appraised value of your home. Such arrangements shall include
an understanding that, in the event you enter into an agreement to sell your
home independently of such arrangements prior to May 30, 2003, the third-party
arrangement made by the Company shall terminate.

 

  2. If you sell your home at the above address prior to May 31, 2003, the
Company shall pay all sales commissions, closing costs and related closing
expenses.

 

  3. If your home at the above address is purchased pursuant to paragraph 1,
your family may remain in that home without any charge to you for a period not
to exceed 90 days after such purchase; provided, that you shall use reasonable
efforts to purchase and complete renovations of and move into a home in the
Chicago, Illinois areas as soon as practicable after the end of the school year.

 

  4.

The Company shall pay all moving and transportation expenses for your family and
household goods, including the airfare for your family to relocate to the
Chicago, Illinois area. The Company shall also pay for two

 



--------------------------------------------------------------------------------

Annex B

 

 

round-trip tickets for your wife to look for a home in the Chicago, Illinois
area.

 

  5. You will be eligible for special bonus in the amount of 100% of your base
salary if within one calendar year following the closing of the Company’s merger
with Wallace Computer Services, Inc., the Company meets or exceeds the target of
cost savings set forth in a resolution of the Company’s board of directors.

 

  6. In addition to the benefits provided in Section I(iv) of your Employment
Agreement, dated the date hereof (your “Employment Agreement”), you shall be
entitled to health insurance coverage, if any, available to officers at
comparable levels in the Company upon retirement, with any years of service
requirement deemed fulfilled. Furthermore, upon termination of your employment
with the Company (other than for Cause), all payments theretofore made or
accrued by the Company in respect of your participation in the Supplemental
Employee Retirement Plan shall vest.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in your Employment Agreement.

 

MOORE CORPORATION LIMITED

By:

 

/s/ M.A. Angelson

   

Name: M.A. Angelson

   

Title: CEO

 

Accepted and Agreed as of this 14th day of February, 2003

/s/ Theodore J. Theophilos

Theodore J. Theophilos

 

-2-